Title: Enclosure: Opinions of Alexander Hamilton and Henry Knox, 22 June 1794
From: Hamilton, Alexander,Knox, Henry
To: Washington, George


                  
                     
                     [22 June 1794]
                  
                  I am not willing to give a pretext for not doing us justice by the appearance of carelessness or indifference as to the fulfilment of our engagements. I continue to think that the idea of a
                     
                     special instruction to Mr Jay is proper, because it is an evidence of our being in earnest, because as Mr. Jay’s mission was produced by circumstances subsequent to the communication to Congress, that communication can be no objection to embracing the subject in his mission especially as bearing a near affinity to the primary objects of it—because though his general powers are competent it is proper he should know the sense and desire of the Government in this particular—and the specification as already observed has great value as a proof of sincerity.
                  I fear to be retrograde in our means of inspiring confidence in all the parties as to the sincerity of our original professions.
                  I think we have lately lost ground.
                  
                     A. Hamilton
                  
                  
                     I conceive it to be for the real interest of the U.S. to reiterate our obligations to make compensation according to the sense of the original intimation—No relaxation ought to be admitted on this point. Mr Jay’s negociations seem to promise the most speedy means to accomplish this end—and I therefore think he ought to be instructed accordingly.
                  
                  
                     H. Knox.
                  
               